Title: From Alexander Hamilton to William Wilson, 3 December 1799
From: Hamilton, Alexander
To: Wilson, William


          
            Sir:
            New York Decr. 3rd. 99
          
          I have received your letter of the sixth of October, and should be happy to see you reinstated in the army in a situation that would be agreeable to you. As however it is not contemplated to mak encrease the number of Horse it will be impossible for you to come into that corps except as Junior Second Lieutenant, which I presume would hardly be consistent with your views—I have written to the Sey of War on the subject of your request generally
           Mr. Wilson—
        